PER CURIAM.
Appellant, Fred Howard Seymour, appeals from the judgment and sentence of the Criminal Court of Record for Dade County, Florida entered by the court after appellant was found guilty in a non-jury trial of buying, receiving or concealing stolen property.
Appellant contends that the trial court erred in finding him guilty because there was insufficient evidence adduced to support the conviction. We do not agree with appellant’s contention.
The necessary ingredient of the offense of receiving stolen property, knowing it to have been stolen, is knowledge on the receiver’s part at the time he receives the thing stolen, that the property is stolen, or of such fact as would put a person of ordinary intelligence and caution on inquiry.
 The record shows that there was conflicting evidence; however, it is a fundamental principle that an appellate court does not sit as a trier of fact. Where there are conflicts in the evidence in a non-jury trial, it is within the province of the trial judge to reject any testimony he finds to be untrue and accept and rely upon that which he finds to be worthy of belief. Hoover v. State, Fla.App.1968, 212 So.2d 95.
No reversible error having been made to appear, the judgment and sentence appealed are affirmed.
Affirmed.